
	
		I
		112th CONGRESS
		2d Session
		H. R. 4129
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Langevin (for
			 himself and Mr. Cicilline) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to add Rhode Island to the Mid-Atlantic Fishery Management
		  Council.
	
	
		1.Short titleThis Act may be cited as the
			 Rhode Island Fishermen's Fairness
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Rhode Island
			 fishermen participate in fisheries managed by the New England Fishery
			 Management Council (NEFMC) and the Mid-Atlantic Fishery Management Council
			 (MAFMC).
			(2)Rhode Island
			 currently has voting membership on the NEFMC under the Magnuson-Stevens Fishery
			 Conservation and Management Act but does not have voting membership on the
			 MAFMC.
			(3)Rhode Island lands
			 more MAFMC-managed stocks than any other MAFMC member except the State of New
			 Jersey.
			(4)A
			 higher percentage of Rhode Island’s commercial landings (by weight or value)
			 traditionally have come from species that are managed by the MAFMC as compared
			 to species managed by NEFMC.
			(5)MAFMC has found
			 that Rhode Island’s circumstance parallels that of Florida and North Carolina,
			 which each have voting membership on two different fishery management
			 councils.
			3.Addition of Rhode
			 Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(B)) is
			 amended—
			(1)by inserting
			 Rhode Island, after States of;
			(2)by inserting
			 Rhode Island, after except North
			 Carolina,;
			(3)by striking
			 21 and inserting 23; and
			(4)by striking
			 13 and inserting 14.
			
